Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 03/14/2022 have been fully considered but they are not persuasive.
The applicant argues (see page 7) regarding the amended claim 1 that the combination of Hughes / Yoshii would “result in deterioration of detection accuracy of the detective element.”    This is not persuasive.  The examiner merely relies on Yoshii for the teaching of a counter substrate including a color filter, a light source arranged behind the counter substrate, and a transparent electrode (see Office Action, page 4).  Therefore, the device would function properly as the examiner stated.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa et al. (US 2007/0002199).
Regarding claim 1, Fujikawa et al. 
a translucent substrate (301); 
a transistor (305); 
a light-shielding body (302) having light-shielding properties and including a metal (see at least paragraph 0050), the light-shielding body being disposed between the substrate and the transistor; 
a first insulating layer (303; see at least paragraph 0074) having insulating properties and disposed between the light-shielding body and the transistor, the first insulating layer being in contact with the light-shielding body; and 
a second insulating layer (304; see at least paragraph 0076) having insulating properties and disposed between the first insulating layer and the transistor, the second insulating layer being in contact with the first insulating layer, 
wherein a content of a predetermined element, that is not an element of a main component in the first insulating layer is higher than a content of the predetermined element in the second insulating layer (see at least paragraphs 0074-0077), and 
a portion of the first insulating layer is removed by polishing such that a thickness of the first insulating layer is thinner than a thickness of the second insulating layer.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 3, Fujikawa et al. 
Regarding claim 6, Fujikawa et al. (figures 1-4) discloses an electronic apparatus, comprising: the electro-optical device according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2007/0002199) in view of Kim et al. (US 2012/0080664).
Regarding claim 2, Fujikawa et al. discloses a planarization film on the light shielding layer and the color filter layer.  However, Fujikawa et al. is silent regarding wherein the predetermined element is fluorine or boron.  Kim et al. teaches wherein the predetermined element is fluorine or boron (see at least paragraph 0067).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as taught by Kim et al.. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2007/0002199) in view of Yang et al. (US 2009/0147188).
Regarding claim 2, Fujikawa et al. (figures 1-4) discloses wherein the main component of the second insulating layer is silicone oxide.  However, Fujikawa et al. is silent regarding the main component of the first insulating layer is silicone oxide.  Yang et al. (figures 4D and 5D) teaches the main component of the first insulating layer is silicone oxide (see at least paragraph 0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as taught by Kim et al. in order to simplify the manufacturing costs. 
  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2007/0002199) in view of Qi et al. (US 2018/0188621).
Regarding claim 5, Fujikawa et al. (figures 1-4) discloses an electro-optical device comprising: 
a translucent substrate (301); 
a transistor (305); 
a material layer (302-303) disposed between the substrate and the transistor (302; see at least paragraph 0076); 
a first insulating layer (303; see at least paragraph 0074) having insulating properties and disposed between the material layer and the transistor, the first insulating layer being in contact with the material layer; and 
a second insulating layer (304; see at least paragraph 0076) having insulating properties and disposed between the first insulating layer and the transistor, the second insulating layer being in contact with the first insulating layer, 
wherein a content of a predetermined element, that is not an element of a main component, in the first insulating layer is higher than a content of the predetermined element in the second insulating layer (see at least paragraphs 0074-0077), and 
a portion of the first insulating layer is removed by polishing such that a thickness of the first insulating layer is thinner than a thickness of the second insulating layer.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Fujikawa et al. discloses a material layer is being a color filter or a light shielding layer.  However, Fujikawa et al. is silent regarding a material layer including a silicon-based inorganic material.  Qi et al. teaches a material layer including a silicon-based inorganic material (see at least paragraphs 0049-0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as taught Qi et al. in order to refract incident light and reduce light transmittance, thereby increasing the optical density. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871